NUMBER 13-11-00638-CR

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG

CONNIE NASH,                                                                          Appellant,

                                                 v.

THE STATE OF TEXAS,                                                                     Appellee.


                      On appeal from the 252nd District Court
                              of Jefferson County, Texas.


                           MEMORANDUM OPINION1
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                Memorandum Opinion by Justice Garza
       On November 3, 2008, appellant Connie Nash pleaded guilty to forgery, a state-

jail felony. See TEX. PENAL CODE ANN. § 32.21 (West 2011). The trial court deferred

adjudication and placed her on community supervision for two years, later extended for

       1
         This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont, Texas,
pursuant to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West
2005).
an additional two years. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5 (West Supp.

2011). The State filed a motion to revoke probation, alleging various violations of the

conditions of appellant’s community supervision. At a hearing on September 6, 2011,

appellant pleaded “true” to several of the State’s allegations. The trial court found

appellant violated four of the terms of her community supervision, revoked her

community supervision, adjudicated her guilty, and sentenced her to two years’

confinement in state jail. See TEX. PENAL CODE ANN. § 12.35 (West Supp. 2011).

                                           I. ANDERS BRIEF

        Appellant’s appellate counsel has filed a motion to withdraw and a brief in

support thereof in which he states that he has diligently reviewed the entire record and

has concluded that there is no reversible error. See Anders v. California, 386 U.S. 738

(1967); High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978).

Counsel has informed this Court that he has (1) examined the record and has found no

arguable grounds to advance on appeal, (2) served copies of the brief and motion to

withdraw on appellant, and (3) informed appellant of her right to review the record and

to file a pro se response.2 See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d
503, 510 n.3 (Tex. Crim. App. 1991). More than an adequate time has passed, and no

pro se response has been filed. See In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex.

Crim. App. 2008).

                                      II. INDEPENDENT REVIEW



        2
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).

                                                    2
        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief, and find

that the appeal is wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating

in the opinion it considered the issues raised in the brief and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas

Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we

affirm the judgment of the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s counsel has filed a motion to withdraw as

her appellate counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) (“If an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney

must file a motion to withdraw accompanied by a brief showing the appellate court that

the appeal is frivolous.”) (citations omitted)). We grant the motion to withdraw.

        We order that counsel must, within five days of the date of this opinion, send a

copy of the opinion and judgment to appellant and advise her of her right to file a

petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman,


        3
            No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary
review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See
                                                      3
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                             DORI CONTRERAS GARZA
                                             Justice
Do not publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
24th day of May, 2012.




id. R. 68.4.




                                         4